This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1992-1993 reporting period.
On August 11, 1995, this court adopted the recommendation of the commission, imposed a sanction fee upon the respondent, and suspended the respondent from the practice of law pursuant to Gov.Bar R. X(6)(B)(3), and Gov.Bar R. X(5)(A)(4). The court further ordered that respondent shall not be reinstated to the practice of law in Ohio until respondent complies with the requirements for reinstatement set forth in Gov.Bar R. X(7).
On February 27, 2002, the commission filed a recommendation pursuant to Gov.Bar R. X(7)(B)(2), finding that the respondent has paid all fees assessed for noncompliance, has made up all deficiencies and is now in full compliance with all requirements of Gov.Bar R. X, and recommending that the respondent be reinstated to the practice of law in Ohio. On February 27, 2002, the commission certified that respondent had completed the credit hours of continuing legal education required during his suspension by this court’s order of suspension. Upon consideration thereof,
IT IS ORDERED by the court that the recommendation of the commission is adopted and respondent, William Sam Bein, is hereby reinstated to the practice of law, effective March 5, 2002.
In re Report of the Commission on Continuing Legal Education.
Noemi F. M. Donovan (# 0061241), Respondent.
ENTRY
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1998-1999 reporting period.
On June 1, 2001, this court entered an order adopting the commission’s recommendation related to the 1998-1999 reporting period, imposing a fee sanction upon the respondent, and suspending respondent from the practice of law.
On February 13, 2002, the commission filed a motion to vacate, requesting that the order of June 1, 2001, pertaining to the above-named respondent, be vacated. Upon consideration thereof,
*1493IT IS ORDERED by the court that the motion to vacate be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that the order of June 1, 2001, pertaining to respondent, is hereby vacated and this cause is dismissed, effective March 5, 2002.
In re Report of the Commission on Continuing Legal Education.
Deneen Marie George, a.k.a. Deneen Marie Marrelli (# 0043728), Respondent.
ENTRY
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1996-1997 reporting period.
On August 31, 1999, this court adopted the recommendation of the commission, imposed a sanction fee upon the respondent, and suspended the respondent from the practice of law pursuant to Gov.Bar R. X(6)(B)(3), and Gov.Bar R. X(5)(A)(4). The court further ordered that respondent shall not be reinstated to the practice of law in Ohio until respondent complies with the requirements for reinstatement set forth in Gov.Bar R. X(7).
On February 21, 2002, the commission filed a recommendation pursuant to Gov.Bar R. X(7)(B)(2), finding that the respondent has paid all fees assessed for noncompliance, has made up all deficiencies and is now in full compliance with all requirements of Gov.Bar R. X, and recommending that the respondent be reinstated to the practice of law in Ohio. On February 21, 2002, the commission certified that respondent had completed the credit hours of continuing legal education required during his suspension by this court’s order of suspension. Upon consideration thereof,
IT IS ORDERED by the court that the recommendation of the commission is adopted and respondent, Deneen Marie George, is hereby reinstated to the practice of law, effective March 5, 2002.
In re Report of the Commission on Continuing Legal Education.
Howard Ellsworth Swinehart (# 0012160), Respondent.
ENTRY
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1999-2000 reporting period.
On January 18, 2002, this court entered an order adopting the commission’s recommendation related to the 1999-2000 reporting period and imposing a fee sanction upon the respondent.
It has now come to the court’s attention that the respondent has been deceased since June 10,1999. Accordingly,
IT IS ORDERED by the court, sua sponte, that the order of January 18, 2002, be, and hereby is,
vacated. IT IS FURTHER ORDERED that this matter be dismissed, effective March 5, 2002.
*1494In re Report of the Commission on Continuing Legal Education.
James D. Wolfe (# 0022552), Respondent.
ENTRY
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1999-2000 reporting period.
On November 14, 2001, pursuant to Gov.Bar R. X(6)(B)(1), this court issued to the respondent an order to show cause why the recommended sanction should not be adopted by the court and an order so entered against the respondent.
On February 4, 2002, the commission filed a motion to dismiss, requesting that the recommendation of a sanction against the above-named respondent be dismissed. Upon consideration thereof,
IT IS ORDERED by the court that the recommendation of a sanction against the above-named respondent, and the related matter now pending before the court, are hereby dismissed, effective March 5, 2002.
In re Report of the Commission on Continuing Legal Education.
David Wayne Wood (# 0034349), Respondent.
ENTRY
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1999-2000 reporting period.
On January 18, 2002, this court entered an order adopting the commission’s recommendation related to the 1999-2000 reporting period and imposing a fee sanction upon the respondent.
On February 13, 2002, the commission filed a motion to vacate, requesting that the order of January 18, 2002, pertaining to the above-named respondent, be vacated. Upon consideration thereof,
IT IS ORDERED by the court that the motion to vacate be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that the order of January 18, 2002, pertaining to respondent, is hereby vacated and this cause is dismissed, effective March 5, 2002.